
	

113 HR 2665 IH: To ensure secure gun storage and gun safety devices.
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2665
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Ms. Jackson Lee
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure secure gun storage and gun safety
		  devices.
	
	
		1.Gun storage and safety
			 devices for all firearms
			(a)Secure gun
			 storage or safety devices by federal firearms licenseesSection
			 922(z) of title 18, United States Code, is amended to read as follows:
				
					(z)It shall be
				unlawful for any licensed importer, licensed manufacturer, or licensed dealer
				to sell, transfer, or deliver any firearm to any person (other than a licensed
				importer, licensed manufacturer, or licensed dealer) unless the transferee is
				provided with a secure gun storage or safety
				device.
					.
			(b)PenaltiesSection
			 924(p) of such title is amended to read as follows:
				
					(p)The Attorney
				General may, after notice and opportunity for hearing, suspend or revoke any
				license issued under this chapter or may subject the licensee to a civil
				penalty of not more than $10,000 if the holder of such license has knowingly
				violated section 922(z). The actions of the Attorney General under this
				subsection may be reviewed only as provided in section
				923(f).
					.
			(c)Effective
			 dateThe amendments made by this section shall be effective 180
			 days after the date of the enactment of this Act.
			
